   Case 1:19-cv-02037-PKC-SJB Document 1 Filed 04/01/19 Page 1 of 7 PageID #: 12
                    iAili I^ed                   Pr                                                          C--
         -j;               l/l^'^lUa (t?                f^'' ftoL- Oif^^ ^ ^                                       'r^A'-*-
         - /O^                  I 0^                              Acc^<^n.V ■                       , FILED
                                                                                               MO DISTRICT
                                                                                               U.S. 'NCLERK-SOFFICE
                                                                                                           COURT ED.N.Y.



                                                                                                 BROOKLYN OFFICE
0^/litBD SW6S DlSlKiCTCOUer
Br^§Te=?N (N§Tejcrr(Qfn©a^ yosk-

                      vlWAe^^vte?                                        CV19-2037                                        .»




                                                 A-li                                               CHEN, J.
               MiI                                                  CIVU^j?lQHTg COWUMINT
                                                                    42L«S.Cv§ \q8@                    ^
(Insert full name of plaintiff/prisoner]                                                       bulsara, mj.

                 -agsinst-
                                                                         o'-vd /TzoiAAnTr
                                                                                               Chl\ihj^[^ cuu,/^1l^

       P^(k                           A\d fhn^

      CjOcSg^ -flYLiV-                            \kll'h
                                           ?)■
[Insert full name(s) of defendant(s). If you need additional
space, please write "see attached" and insert a separate
page with the full names of the additional defendants, the
 names listed above must be icentical to those listed in Part I]




          Parties; (in item A oeiow, place your name in the first blank and provide your present
          address and telephone number. Do the same for additional plaintiffs, if any.)

          A. Name of plaintiff                                     ^0^      V^\{Ljr\
          If you are incarcerated, provide the name of the facility and address:

              Z> oWi                  C b (^(L^^cAxt) Ayi^ (                          \xy^ •        • t) T
            r              1          AO

          F rioOMoi" ILJ          .
                                                                         lri>P^ (2.
  Case 1:19-cv-02037-PKC-SJB Document 1 Filed 04/01/19 Page 2 of 7 PageID #: 13




      If you are not incarcerated, provide your current address:

          -oUi\S         ^             P'Q             l>u,o         CslU'tas
                              -ol^o


      Telephone Number:



       B. Listen defendants. You must provide the full names of each defendant and the
addresses at which each defendant may be served. The defendants listed here must match the
defendants named in the caption on page 1.



       Defendant No. 1
                                    Full



                                    Job Title




                                    Address




       Defendant No. 2
                                    Full Name
                                                                   So-Ci€+<^
                                                      ft-iA
                                    Job Titig

                                      I T- 0                         ') fi poU i/i4v-t!(

                                    Address       ^                             ^



       Defendant No. 3
                                    Full Name



                                    Job Title
        Case 1:19-cv-02037-PKC-SJB Document 1 Filed 04/01/19 Page 3 of 7 PageID #: 14




                                        Address




           Defendant No. 4
                                        Full Name



                                        Job Title




                                        Address




           Defendant No. 5
                                        Full Name



                                        Job Title




                                        Address

  II.      Statement of Claim:


  (State briefly and concisely, the facts of your case. Include the date(s) of the event(s) alleged as
  well as the location where the events occurred. Include the names of each defendant and state
  how each person named was involved in the event you are claiming violated your rights. You
  need not give any legal arguments or cite to cases or statutes. If you intend to allege a number
  of related claims, number and set forth each claim in a separate paragraph. You may use
  additional 8    by 11 sheets of paper as necessary.)

  VVhere did the events giving rise to your claim(s) occur?                   ^upite              Co     ^


                  -h' A"! •                                                    Ch
  When did the events happen? (include approximate time and date)



A0CL§               Uau^c^ji^          A/Cwa^                    h/u                      "HvA-t/-
   Case 1:19-cv-02037-PKC-SJB Document 1 Filed 04/01/19 Page 4 of 7 PageID #: 15




Facts:(what happened?)                       IV^ (^^d-                 [^A
  \^^ri Pr ^^nrpl (l^.WV)'cr\ <ru.^P                              ^                       —
    AS                                      -A/vc^-^      ^      tol^ h.           /4-^
    Ij-F                 )\gcA/^'V^         H/\aV ±r ^
 vWkA Vi/>\                    ^                 -b                          ^
  fi2^                rA-$l                     L/^H<^"ftll^ c n A(jv                t^siy
                                               ^<r 1^q\6y ' feioy^^ - J - UslliV
 \AJ VW          ^rAV<d l_y^'           V.)/>\ \ Tk A--K ^ SjiMiLiUy
                       f^iiyr-WcA-l /U- f??/? pA,-^¥ . \)J/'^ lAyfll f>roc€^J
 \^Ji jj. "fAi) he ai-i'\~ii^ . 'Cljr^ ^                        [h^-€-i^ ')e\-l'—iig—iL^-
   PQ-y^-^ ■ rfcf ^ ~~                                    koMjs- ■ fi Aci^
  nP                                            -Hm'^                    /V)gg^ ■ X r-g-^
 y^o (ZccS^y^ y/Hi^                                    fro^e^&rP.       A-4-e^ iVlJ4
  1^i.,.^„.,                      (Vvrt. <^Ay^C                        - ^_ivi££LJo_--
   'yfeA-^i'lpJ -h )n,yu 'Tudai? t--^ 3y>i>r7,v^/»^h£/-/ \t> <1^—
    (hr'iPflifj. ijUe^   lyn-C   U^ ^acj-c-                  1^
  (jJftyU-€iA jt? — A'nje^i^                           ^v^,eA- il-f^
   MiA 1-^<'^AA^ 1/V,^-^ 'fi'LciA A^                                          A-^-/^/'-
 II.A. I?iji/ri2s.      If yoL are crairwng ii^riesasVresult ofS5-
                                                               the events yoiPare compSihing^25^ w
                                                                                                 A-
 about, describe your injurie:5 and state what medical treatment you required. Was medical
 treatment received?

  g-Mpi-l 0»t/i4-lte^^^ c,^\ ^                  Pry's.C</( .
  fA'-iA                           /oi^ ■                                      r>^/^i>l
    (AioX-        tip                                   fu IM4A
                     fVgH.V^       p- ^                b<^              /-.4-U^
         V^A-r   CA'v-j-pj                    l,g-^                      UA^
                     rbir /rt^ Pi0Ai^                                     /y^iPh-A-
         <.W4 K/- u/yU/^Moke                                                      iVMl
            {MA.UKi-i-       U.     >ui^'^ di'J.
       Case 1:19-cv-02037-PKC-SJB Document 1 Filed 04/01/19 Page 5 of 7 PageID #: 16




                                              fH hPf^h{                                 ^Lou^s
       Vp      \vi;^5 A:       L^A^'jv -PWV4-                             6^    \k^u-^ pLf^L-,
                                             fivMi- pK.L><-- l-(^ P
III.     Relief: State what r slief you are seeking if you prevail on your complaint.

                AaI                                                            CPV rr lA/^Lf
                      -jlv^              ZIUV               A-                              Ct




          I declare under pens Ity of perjury that on 2-^ ^ OyV^^I delivered this
                                                     V           (date)
complaint to prison authoriti ?s at      ^0USW ^                           to be mailed to the United
                                              (name of prison)
 States District Court for the Eastern District of New York.


            declare under pens Ity of perjury that the foregoing is true and correct.

                     V\
 Dated:     3>-2^-19
                                          Sign^ure ofPlaintiff

                                            Z-olVW^                                     L
                                          Name of Prison Facility or Address if not incarcerated
                                            9o           fioy.            caul's H.1 I
                                              IL| n3)M -q2(jo
                                          Address


                                                 Y\^ n b 1 jtvgc^ylo'^ ^
                                          Prisoner ID#


                                                                                            r:v. r.^'1-2015
                    Case 1:19-cv-02037-PKC-SJB Document 1 Filed 04/01/19 Page 6 of 7 PageID #: 17
                                    roo




                                                                                                                            (\ye^

S06>(.f                 ■CMl,.                        Cc^Pk.^- U? t,.C.^|;,cp^ ^<H.SwV--' -^'ir Aff'ic^i'^*'
                                                                                               '^ "■'     ■"-                             jr   ,.,
                                                                                                                                               CcPi^rvSe

                                   ^         \g-fi                             MiA S/A^hof
         /VfP^A
             ^iU                             \J^           U.. ,\     A        /
                                                                                                                                tJcz/z^
—{=4i      U/Qui fi -f^-,
                                                                    uAccu       K^                    ^          ,

IT                             '         '             ^                              /2. , . .              ,                  , ,       r

                                                       f^iciii!              ein-                            oP- tf.-i
                                                                                                                                  l-e             Ux
                  /{cA-c^zA^                 yw^v^w
                                                                                                                     ^ ^ ^^Wy^A (f?o
                                                                                                                                      A/Lj^
                                                                              'A       h0                                        |A^ V         A-I-Stg
        A"!^     ^u(\.Ay       -fAyUL.       Ty \ y                   J     Ij
     ~ ^                                         i^cAcp^       6l          -fi-c-              <;
   —                                              M     liU=^       c/[-                                             M?o          -tr ^„^..y

                                         >4"'^     "TX^-t i>        /k.^ AAa^k         k      f^PtK^ lo/^<4 ■ r.                      Oi[\c> ^
   i^mt/q .Jlk^ -VtO KTV,^.^ IA-^                            /yp9J^ .4r-f Vz)-                         A'oJirAU                               ^
                                                                     ir- /^-4i^-<;      "              1
                                                                                                    Quyt-^        - --
                                                                                                                 /A-/3'C'Tg^(             jEa^
               Uy/ft.                    A\PfellA^e^ A:oil/aiyAA'(?J)                       l.l.j. "Tof4-/v/ ^T«-e.e4-- ^Tk "R^O^                        ^
                  ^                JoA^ttkAw               SCMne^fno       \aJ(\w<^     ^T-VU         fo91> Oo^X . V -7c>^
                                                              Mi El
           Case 1:19-cv-02037-PKC-SJB Document 1 Filed 04/01/19 Page 7 of 7 PageID #: 18
                                                              o
COLLINS CORRECTIONAL FACILITY                                 -fi.       CD                NEOPOST
P.O. BOX 340                                                             CD
                                                             ^"U                           03/27/2019
                                                                                           uo/z//zuiy
COLLINS, NEW YORK 14034-0340
                                                              po
                                                                         O                 iiadPHa^4$O0tJ
                                                             So             X
NAME:                          _DIN:                         go
                                                             o Ji.
                                                             O)^                  c : •^                  ZIP 14034
                                                             CD
                                                                                                        041M11286069



                                                         Yq'_

                                       it


                                                              clv^l^Cf 6f rwu
                   'I   yi4e^L..

                                                         i||lii||i}i||}|}{!}|i{            mifmii
                                                                                               pra-V-o-'^i'-f
